                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

ANTHONY OLIVER,                    )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV419-063
                                   )
LYFT, INC. et al.,                 )
                                   )
     Defendants.                   )


                                 ORDER

     The district judge adopted the undersigned’s recommendation that

pro se plaintiff Anthony Oliver’s filings in this case—and any other case

he files—be restricted, due to the vexatious character of his litigation. See

doc. 115. Oliver appealed that order. See doc. 118. The Court of Appeals

dismissed that appeal in January. See doc. 121. However, very recently,

the Court of Appeals has permitted Oliver to reinstate that appeal. See

doc. 125 (clerk’s grant of appellant’s motion to reinstate the appeal).

     As the appeal of the Court’s order remains pending, it is not clear

whether and under what terms Oliver might continue to prosecute this

case. Accordingly, the Clerk is DIRECTED to ADMINSTRATIVELY
TERMINATE all motions currently pending in this case until the Court

of Appeals has ruled. Docs. 25, 32, 33, 43, 58, 59, 63, 67, 71, 73, 104, 106,

107. Upon the entry of the Court of Appeals disposition by the district

judge, the Clerk is DIRECTED to reinstate all motions currently pending.

     SO ORDERED, this 6th day
                            y of March,, 2020.

                                   _______________________________
                                     _________________________
                                   CHR
                                    HRISTOPHER
                                    H ISTO
                                         OPHER
                                           PH
                                           PH  L. RAY
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
